Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 8/18/2021 have been fully considered but they are not persuasive. The Office has thoroughly reviewed Applicants' arguments but firmly believes that the cited references reasonably and properly met the claimed limitations as previously filed.
Regarding claim 1, applicant agrees with the Office in that Meng discloses “a hemodynamic predictor and a comprehensive risk evaluation of vertebral aneurysm rupture” as discussed in the previous Office action. Applicant disagrees with the Office in that “a hemodynamic predictor and a comprehensive risk evaluation of vertebral artery dissection” would be obvious over the combination of Meng, Park and Wikipedia to one of ordinary skill in the art before the effective filing date of the claimed invention. 
In particular, applicant argues that “(t)he Wikipedia reference fails to provide any relevant disclosure for using MRI data to predict vertebral artery dissection, let alone to "creat[e] a comprehensive risk evaluation of vertebral artery dissection" as per claim 1.”
The Office respectfully disagrees. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The claimed invention in claim 1 is rejected as being obvious over the 
that vertebral artery dissection can cause “non-hemorrhagic strokes in young and middle-aged people” which may lead to disability or death and “is usually diagnosed with a contrast-enhanced CT or MRI scan.” (Wikipedia: pages 1 and 6.) Not only that, similar to aneurysm, vertebral artery dissection occurs from obstruction of blood flow and/or accumulation of blood in the wall of blood vessel (Wikipedia: page 3, 2nd paragraph, and page 5, 2nd para.). Furthermore, as a result, diagnosis of vertebral artery dissection is also similar or related to the diagnosis of aneurysm. (Wikipedia: page 6, 1st paragraph)
The Office action states that based on the disclosures discussed above from Meng and Wikipedia the claimed feature of “creating a comprehensive risk evaluation of vertebral artery dissection using the hemodynamic predictor” is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the reasons, rationale and motivation as discussed in the previous Office action (pages 7-8). The previous Office action has not argued, stated, or presented in any form or fashion that “(t)he 
Applicant further argues, referring to the disclosure of the Wikipedia, that “diagnosis is not prediction” based on applicant’s assumption that the Office action relies on the Wikipedia reference alone to teach the claimed creation of a comprehensive risk evaluation of vertebral artery dissection, (see pages 4-5 of applicant’s Remark) which as discussed above, is thoroughly rebutted. Applicant has made other arguments on page 5 of applicant’s Remark based on the same false assumption regarding the sole reliance of the Office action on the Wikipedia reference for the claimed feature in question. These arguments are not valid due to their false assumption.
As a result, all rejections in the previous Office action are maintained.
References Cited in Prior Art Rejections 
The following references are cited in the prior art rejections set forth below and are referred to as noted:
Meng et al., US 20160203288 A1, published on July 14, 2016, hereinafter Meng.  
Park et al., US 20030199750 A1, published on October 23, 2003, hereinafter Park.  
Wikipedia, "Vertebral artery dissection", published on March 2, 2019, hereinafter Wikipedia.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Meng, in view of Park, and further in view of Wikipedia.
Regarding claim 1, Meng discloses a method (Meng: Abstract), performed by at least one computer processor, (Meng: Fig. 6) the method comprising: 
obtaining four-dimensional phase-contrast magnetic resonance imaging data, (Meng: “The detector may be a device or procedure capable of capturing 29 an image of the vasculature of the individual such as magnetic resonance angiogram, … The image may be 2-dimension, 3 -dimensional, or 4-dimensional (where the fourth dimension is time).” ([0061]). “A pulsatile velocity waveform may be obtained from transcranial Doppler ultrasound or phase-contrast magnetic resonance measurement on a normal subject or patient-specific subject with its magnitude scaled to the desired mean flow rate.” ([0129]))
performing pre-processing of the four-dimensional phase-contrast magnetic resonance imaging dataMeng: “A pulsatile velocity waveform may be obtained from transcranial Doppler ultrasound or phase-contrast magnetic resonance measurement on a normal subject or patient-specific subject with its magnitude scaled to the desired mean flow rate.” ([0129]). The disclosed scaling is interpreted as the claimed “pre-processing”.)
obtaining at least one blood hemodynamic marker from the four-dimensional phase-contrast magnetic resonance imaging data; (Meng: [0129-0132]. “A pulsatile velocity waveform may be obtained from transcranial Doppler ultrasound or phase-contrast magnetic resonance measurement on a normal subject or patient-specific subject with its magnitude scaled to the desired mean flow rate.” ([0129]). “In one embodiment, some hemodynamic factors may be based on simulated fluid flow in the aneurysm. Some hemodynamic factors may include WSS, maximum intra-aneurysmal WSS (MWWS), low WSS area, WSS gradient (WSSG), oscillatory shear index ("OSI"), number of vortices (NV), and relative residence time (RTT).” ([0132]). The claimed “blood hemodynamic marker” is interpreted as any of the disclosed “hemodynamic factors” and/or “pulsatile velocity waveform”.)
classifying the at least one blood hemodynamic marker as a hemodynamic predictor of vertebral (aneurysm rupture) Meng: assessing a similarity of aneurysms to historical ruptured cases using hemodynamic flow simulation factors (marker), and the more similar the current aneurysm is to a ruptured case, the better (classifying the blood hemodynamic marker as a hemodynamic predictor) the historical case is for predicting eventual rupture of the vertebral aneurysm [0108, 0127].) and 
creating a comprehensive risk evaluation of vertebral (aneurysm rupture) Meng: [0127, 0145, 0147]. “Logistic regression may then performed on the significant variables (in the morphological category alone, hemodynamic category alone, demographic alone, and combined categories) to find final parsimonious models that allowed calculation of the quantitative risk of aneurysm rupture. These models may predict the probability of an aneurysm being ruptured on the basis of morphology, hemodynamics, and demographics, or combination thereof.” ([0145]). “Having regressed for the variables using a backward elimination process, a final parsimonious model may be obtained for discriminating rupture status from the morphology-based model (OddM) and the hemodynamics-based model (OddH) as well as the combined model (OddCombined).” ([0147]). The development of various models and particularly the combined model “that allowed calculation of the quantitative risk of aneurysm rupture” is interpreted as the claimed “creating a comprehensive risk evaluation“.)
There are two differences between the claimed invention and Meng’s disclosure. The first is that Meng does not disclose explicitly the pre-processing including compensating for background phase offset induced by eddy currents and phase correction when phase aliasing occurs. The second is that instead of a hemodynamic predictor and a comprehensive risk evaluation of vertebral artery dissection in the claimed invention Meng discloses a hemodynamic predictor and a comprehensive risk evaluation of vertebral aneurysm rupture.
Regarding the first difference, Park teaches, in the analogous art of using MRI technique and particularly measuring blood flow using MRI, the pre-processing including compensating for background phase offset induced by eddy currents and phase correction when phase aliasing occurs. (Park: [0028, 0036-0037])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meng’s disclosure with Park’s teachings by combining the method to process 4D phase-contrast MRI data (from Meng) with the pre-processing technique for phase offset compensation and phase aliasing correction 
Regarding the second difference, the combination of Meng and Park, or Meng {modified by Park}, discloses a hemodynamic predictor and a comprehensive risk evaluation for vertebral aneurysm rupture as discussed above but without explicitly teaching vertebral artery dissection. However, it is well known that vertebral artery dissection can cause “non-hemorrhagic strokes in young and middle-aged people” which may lead to disability or death and “is usually diagnosed with a contrast-enhanced CT or MRI scan.” (Wikipedia: pages 1 and 6.) Not only that, similar to aneurysm, vertebral artery dissection occurs from obstruction of blood flow and/or accumulation of blood in the wall of blood vessel (Wikipedia: page 3, 2nd paragraph, and page 5, 2nd para.). Furthermore, as a result, diagnosis of vertebral artery dissection is also similar or related to the diagnosis of aneurysm. (Wikipedia: page 6, 1st paragraph)
In light of the above discussions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Meng 

Regarding claim 2, Meng {modified by Park and Wikipedia} discloses the method of claim 1, wherein the classifying of the at least one blood hemodynamic marker as a hemodynamic predictor of vertebral artery dissection is performed using deep learning. (Meng: determining the aneurysm rupture risk, which is based on hemodynamic factors (marker), via a composite artificial neural network classifier model (deep learning), where the rupture risk may identify a percentage risk prediction of whether or not the aneurysm will rupture in the future [0075, 0077, 0079, 0097, 0148].) (Wikipedia: pages 1, 3 and 5-6.)
Regarding claim 3, Meng {modified by Park and Wikipedia} discloses the method of claim 1, wherein the comprehensive risk evaluation of vertebral artery dissection is created by using at least one of the following additional parameters: artery geometry, patient age, patient sex, patient race, medical records, laboratory test results, genetic test results, and extrinsic trauma factors. (Meng: [0075, 0077, 0079, 0090, 0093, 0117-0119, 0123-0127].) (Wikipedia: pages 1, 3 and 5-6.)
Regarding claim 4, Meng {modified by Park and Wikipedia} discloses the method of claim 3, wherein the at least one additional parameter is classified as a predictor of vertebral artery dissection using deep learning. (Meng: determining the aneurysm rupture risk via an integrated tool which is a composite artificial neural network classifier model (deep learning classification model), where morphological (additional) and hemodynamic parameters are combined [0075, 0077, 0079, 0090, 0093, 0117-0119, 0123-0127].) (Wikipedia: pages 1, 3 and 5-6.)
Regarding claim 5, Meng {modified by Park and Wikipedia} discloses the method of claim 1, the method further comprising performing localized scanning prior to obtaining the four-dimensional phase-contrast magnetic resonance imaging data, the performance of the localized scanning comprising selecting a three-dimensional region of interest of vertebral arteries. (Meng: retrieving a 4D image of the patient’s vasculature may include the sub-steps of using a detector to capture an image of the patient's vasculature via 3D magnetic resonance angiogram over time, which is the fourth dimension, and storing the image such that the vascular image such as a vertebral aneurysm (region of interest of vertebral arteries) is electronically associated with the individual [0051, 0061].) (Wikipedia: pages 1, 3 and 5-6.)
Regarding claim 6, Meng {modified by Park and Wikipedia} discloses the method of claim 1, wherein the at least one blood hemodynamic marker is a four dimensional flow velocity, a shear rate, a wall shear stress, a pulse wave velocity, or a flow eccentricity. (Meng: [0093, 0102, 0108, 0129, 0132-0133, 0140-0141].) 
Regarding claim 7, Meng {modified by Park and Wikipedia} discloses the method of claim 3, wherein the at least one blood hemodynamic marker is a four dimensional flow velocity, a shear rate, a wall shear stress, a pulse wave velocity, or a flow eccentricity. (Meng: [0093, 0102, 0108, 0129, 0132-0133, 0140-0141].) 
Regarding claim 8, Meng {modified by Park and Wikipedia} discloses the method of claim 1, wherein the classifying of the at least one blood hemodynamic marker as a hemodynamic predictor of vertebral artery dissection is performed using machine learning or statistics based learning. (Meng: [0054, 0075, 0077, 0079, 0097, 0143, 0145, 0148].) (Wikipedia: pages 1, 3 and 5-6.)
Regarding claim 9, Meng {modified by Park and Wikipedia} discloses the method of claim 1, the method further comprising performing segmentation and tracking prior to obtaining the four-dimensional phase-contrast magnetic resonance imaging data. (Meng: retrieving a 4D image of the patient's vasculature may include the sub-steps of using (prior) a detector to capture a series (segmentation) of images of the patient's vasculature via 3D magnetic resonance angiogram over time (tracking), which is the fourth dimension, and storing the image such that the vascular image is electronically associated with the individual [0061].) 
Regarding claim 10, Meng {modified by Park and Wikipedia} discloses the method of claim 9, wherein the segmentation and tracking is performed by first tracing arterial centerlines and then performing lumen segmentation using deformable models with a tubular shape. (Meng: segmentation of images captured over time is performed on a branch-by-branch basis via centerline tracts used to split a vessel into branches (tracing arterial centerlines), where segmentation also involves respectively (using deformable models with a tubular shape) initializing a deformable tubular model and making it evolve towards the lumen boundaries [0066, 0098].) 
Claims 11-19 are the apparatus (Meng: Fig. 6 and [0054, 0058, 0097]) claims, respectively, corresponding to the method claims 1-4 and 6-10. Therefore, since claims 11-19 are similar in scope to claims 1-4 and 6-10, claims 11-19 are rejected on the same grounds as claims 1-4 and 6-10.
Claim 20 is the computer-readable medium (Meng: Fig. 6 and [0054, 0058, 0097]) claim corresponding to the method claim 1. Therefore, since claim 20 is similar in scope to claim 1, claim 20 is rejected on the same grounds as claim 1.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/FENG NIU/Primary Examiner, Art Unit 2669